DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) were submitted on 04/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
3.	Claims 1-10 and 12-24 are currently pending
Claim 11 has been cancelled
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-10 and 12-24 have been considered but are found unpersuasive.
4-1.	Applicant’s arguments in chief are directed to the amended claims at points (i) and (ii), which is herein revisited in lieu of the most representative referenced art.
(i)	However, in the interest of compact prosecution, Applicant has amended independent claim 1 to recite, inter alia, "determining, by one or more processors of a video decoder and based on inter prediction direction information for a current block of video data of a current picture of video data, whether motion compensation for the current block of video data of the current picture of video data is to be performed using a four-parameter affine motion model defined by two motion vectors or Application Number 16/735,475Response to Final Office Action mailed February 04, 2021using a six-parameter affine motion model defined by three motion vectors.", as in claim 1; and
(ii)	Applicant has further amended independent claim 12 to recite, inter alia, "determine, based on whether a neighboring block of a current block of video data is predicted using a four- parameter affine motion model defined by two motion vectors or using a six-parameter affine motion model defined by three motion vectors, whether motion compensation for the current block of video data of the current picture of video data is to be performed using a four-parameter affine motion model defined by two motion vectors or using a six-parameter affine motion model defined by three motion vectors."
It is alleged that neither Liu nor any of the other applied references disclose or suggest features of the amended claims. 
4-2.	Examiner’s Analysis
In summary it is determined that the amended matter relies on the affine model being based on two affine inter-prediction models applied at encoder which are not signaled to decoder but are rather inferred from the bit-stream for data reconstruction under the specific conditions;
Firstly the affine model inferred or determined at decoder is: “…based on inter prediction direction information…”;and
Secondly the affine model inferred or determined at decoder is: “..based on whether a neighboring block of a current block of video data is predicted using a four- parameter affine motion model ……. or using a six-parameter affine motion model…”

Conclusion 
Examiner Sustains the Rebuttal to the arts to Liu, Huang, Wiegand and Huawey presented in the final Office action which is made integral part of the herein examination. 
The application is revised based on the amended matter with a new search and consideration being performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5, 9-10, 12-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu Shan et al. (hereinafter Liu) (WO 2017/087751 A1) in view of Han Huang (hereinafter Huang) (US 2017/0214932) and further in view of Thomas Wiegand et al., (hereinafter Wiegand) “CORE EXPERIMENT DESCRIPTION OF AFFINE MOTION COMPENSATION” ITU-VCE, Germany,  1999. (per IDS filed 11/24/2020).
No common inventor or assignee is recorded for this art of reference.
Re Claim 1. (Currently amended) Liu discloses, a method of decoding video data (method and apparatus for video decoding using multiple motion models Abstract), the method comprising: 
determining, by one or more processors of a video decoder and based on inter prediction direction information for a current block of video data of a current picture of video data, whether motion compensation for [[a]] the current block of video data of [[a]] the current picture of video data is to be performed using a four-parameter affine motion model defined by two motion vectors or using a six-parameter affine motion model defined by three motion vectors (applying directional intra-prediction mode where one reference block is used in uni-prediction or two reference blocks in bi-prediction, in coding the current block, Par.[0004],[0005], and accordingly applying the affine motion models of four or six parameter models Par.[0012]-[0014] per the inter-prediction direction information),
whether motion compensation for [[a]] the current block of video data of [[a]] the current picture of video data is to be performed using a four-parameter affine motion model defined by two motion vectors or using a six-parameter affine motion model defined by three motion vectors (determining if motion compensation of a current block to be performed at decoding is to use a four-parameter or a six-parameter affine motion model where the four parameter is defined at Par.[0010]-[0011], Eq.(2) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , and the six parameter affine model is defined at Par.[0013]-[0014] and Eq.(3) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ),
wherein the determining is performed without receiving explicit signaling of whether the motion compensation for the current block of video data is to be performed using the four- parameter affine motion model or using the six-parameter affine motion model (the determination to whether use a four, or six-parameter motion model Par.[0061] in the motion compensation process interpreted along with the implicit model for data reconstruction is determined at decoder e.g., without receiving explicit signaling from the encoded stream, and where the global models and the parameters are transmitted implicitly and the derived motion models and parameters candidates are implicitly placed into the candidate list, as highlighted from Par.[0055]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , by using implicit derivation of affine models/ parameters, cited below with highlights from Par.[0056]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
); 
However while Liu obviates the prediction process based on the affine models through implicitly deriving the method of motion vector compensation at decoder, he does not expressly describe in detail the process of such determination, 
Huang also teaches about the affine mode data reconstruction by,
determining, by one or more processors of a video decoder and based on inter prediction direction information for a current block of video data of a current picture of video data (the prediction method where the motion vector MV_cur, is derived by bilinear model e.g., based on the inter-prediction direction information, Abstract, Par.[0006] where the affine model of Par.[0007] is being derived implicitly at decoder, Par.[0008] partially cited below;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, where the inter-prediction direction information is represented by the bilinear motion model having the model parameters be derived e.g., not signaled, from the neighboring coded blocks of the current block, Par.[0020] partially cited below;

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and where the affine four or six parameters are also derived from the neighboring blocks Par.[0021] and Par.[0023]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
),
wherein the determining is performed without receiving explicit signaling of whether the motion compensation for the current block of video data is to be performed using the four-parameter affine motion model or using the six-parameter affine motion model (inferring or deriving the affine coding mode selection and the motion compensation vector for the current block for the affine vector transform of six or four-parameter model Par.[0006], [0007], e.g., without signaling as disclosed based on the bilinear direction of inter-prediction mode used at encoder at Par.[0009], below reproduced for brevity

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or wherein
the affine motion vector parameters are determined without signaling, Par.[0008],[0009],[0021] and Par.[0023] further cited

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
; 
deriving, by the one or more processors (deriving by processor the affine model the function F(x,y) = a*x + b*y +e, for the current sub-block Par.[0014]), values of predictors for motion vectors of the affine motion model of the current block of video data (deriving the motion vectors values of the affine model derived from the neighboring blocks for predicting the current video block, Par.[0023], [0024] and Fig.1); 
decoding, by the one or more processors and from an encoded video bitstream (decoding the current block using the MVs for the current block, Fig.2 Par.[0007]), representations of differences between the values of the motion vectors of the affine motion model for the current block of video data and the values of the predictors (where the decoding is based on performing the motion vector difference between the motion vectors of the affine motion model for the current block and the predictors, MVD, Par.[0009], [0024]); 
determining, by the one or more processors, the values of the motion vectors of the affine motion model for the current block of video data (Par.[0015]) from the values of the predictors and the decoded differences (determining the values of the affine motion vector differences, MVDs Par.[0024]-[0025], e.g., MV_0, MV_1 and MV_2 and considering the according affine model vector parameters for a MxN block, per equations e=MV_0, a=(MV_1 - MV_0)/M and b=(MV_2 - MV_0)/N at Par.[0007], [0017], [0018]); 
determining, based on the determined values of the motion vectors of the affine motion model for the current block of video data, a predictor block of video data (determining the motion vector of the current block, MV-cur, from the affine motion, by Eq.(1), MV_cur = a*x + b*y + e), Par.[0015] Fig.1); and 
reconstructing the current block of video data based on the predictor block of video data (reconstructing the video current block MV_cur = a*x + b*y + e based on the predictor MVs determined as in, first e=MV_0, the second predictor a=(MV_1-MV_0)/M and a third predictor b=(MV_2-MV_0)/N and e=MV_0, Par.[0015]-[0018] and Fig.2).  
One of ordinary skills in the art would have found obvious before the effective filing date of the application to combine the art to Huang teaching about the affine model prediction mode of data decoding by determining the best motion vectors of an affine model for generating the predictor block by referencing to the neighboring reconstructed data blocks (determining the motion vector of the current block, MV-cur, from the affine motion, by Eq.(1), MV_cur = a*x + b*y + e), Par.[0015] Fig.1) in order to reconstruct the current block of video data based on the predictor block of video data ( MV_cur = a*x + b*y + e based on the predictor MVs determined as in, first e=MV_0, the second predictor a=(MV_1-MV_0)/M and a third predictor b=(MV_2-MV_0)/N and e=MV_0, Par.[0015]-[0018] and Fig.2) with an analogous common art to Liu similarly teaching about the motion vector compensation, MVC prediction process performing affine motion compensation prediction, where the motivation to combine relies on the communality of these applications using a similar inter-prediction affine mode determination of motion vectors to be used in the affine prediction of the current video block. It is emphasized that while Huang teaches each and every limitation of the independent claim along with the MVC prediction by using affine transform by four parameter vector, the art to Liu discloses the specific details of motion vector compensation by selecting a four-parameter or six-parameter affine model by implicit parameter determination i.e., without expressly signaling the respective mode to decoder. These method of having reconstructed blocks prediction, addresses known practice of using the reference video neighboring blocks according to the reconstruction order and availability as both arts disclose, Huang teaching the known and understood in the art fundamental process of affine transform in the MVC prediction by disclosing the models represented by three or four affine parameters (Par.[0007] e.g., F(x,y) = a*x + b*y + e , having three parameters model a, b and e, Par.[0008],[0009], [0015]-[0021], or the four parameter model, a, b, c and d, e.g., MV_cur of a NxM size, e.g., the MT_x is determined from; a*(N-x)*(N-y) + b*x*(N-y) + c*y*(N-x) + d*x*y, Par.[0020]) by which obviating the claimed matter, which would perform similarly when taken separate or in combination where four-parameters or six-parameters are used by each application, while providing predictable results.
Furthermore, Wiegand, teaches about, 
wherein the determining is performed without receiving explicit signaling of whether the motion compensation for the current block of video data is to be performed using the four-parameter affine motion model or using the six-parameter affine motion model (determining the affine motion parameters in a motion compensation prediction process without signaling such parameters but rather the affine parameters being directly derived from the code-word in a Reference Picture Buffer Sub-sampling mode (RPBS) at bit 18 having the value “11”, in Table U.2/H263 for applying the Affine Motion Compensation Ch.1.1, Pg.2, where the Affine Motion Parameters (AMP) field is used to transmit the affine motion parameters, Pg.3 (Re., AMI, AMP). The Affine motion parameters are transmitted as side information to the decoder Ch.2.1, 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Pg.4). 
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to combine the arts to Liu and Huang disclosing a method of affine motion compensation where the 4-6-paremeters are being implied from the received data at a decoder, with Wiegand, expressly detailing the affine parameters derivation directly from the code-word stored in the reference picture buffer, by which predictably producing results similar to those claimed.

Re Claim 2. (Original) Liu, Huang and Wiegand disclose, the method of claim 1, 
Huang teaches about, wherein the current block of video data is decoded using affine inter mode (see affine inter-prediction mode used, Abstract, Par.[0009], [0021], [0023], [0025], [0026]).  

Re Claim 3. (Original) Liu, Huang and Wiegand disclose, the method of claim 2, 
Huang teaches about, wherein the neighboring block of video data is decoded using affine inter mode or affine merge mode (predicting in merge mode, Abstract, Par.[0008], [0009], [0021], [0022], [0026], [0027]).  

Re Claim 4. (Original) Liu, Huang and Wiegand disclose, the method of claim 1, 
Liu teaches about, wherein deriving the values of the predictors for the motion vectors of the affine motion model of the current block of video data comprises deriving, based on values of motion vectors of affine motion models of previously coded blocks of video data in the current picture, the values of the predictors for the motion vectors of the affine motion model of the current block of video data (coding with context from previously coded block, Par.[0051], [0056]).  

Re Claim 5. (Original) Liu, Huang and Wiegand disclose, the method of claim 4, further comprising: 
Huang teaches about, maintaining, for the current picture, a list of motion vectors of affine motion models of the previously coded blocks of video data, decoding, by the one or more processors and from the encoded video bitstream, a syntax element indicating which motion vectors of the list are to be used as the predictors for the motion vectors of the affine motion model of the current block of video data (a syntax element that could be derived implicitly at the decoder side indicating whether the affine mode is used, or a second syntax element indicating the positions of the affine parameter motion vectors in the list according to the coding mode selections, Par.[0008],[0009], [0022], [0023]..).

Re Claim 9. (Original) Liu, Huang and Wiegand disclose, the method of claim 1, further comprising: 
Huang teaches about, obtaining, by the one or more processors and for the current block of video data, values of motion vectors of an affine motion model of a neighboring block of video data, wherein deriving the values of the predictors for the motion vectors of the affine motion model of the current block of video data comprises deriving, based on the values of the motion vectors of the affine motion model of the neighboring block of video data, the values of the predictors for the motion vectors of the affine motion model of the current block of video data (determining at the processor the MVs for affine motion models for the current block, based on the neighboring block of video data, Par.[0008], [0018], [0020], [0021], [0023]).  

Re Claim 10. (Original) Liu, Huang and Wiegand disclose, the method of claim 9, wherein obtaining the values of the motion vectors of the affine motion model of the selected neighboring block of video data comprises: 
Liu teaches this limitation of, evaluating, in a pre-defined order, neighboring blocks of video data of the current block of video data; and selecting a first neighboring block of video data of the plurality of neighboring blocks of video data decoded using affine motion compensation as the selected neighboring block of video data (where the affine motion model is coded in a certain order, Par.[0040]).  

Claim 11. (Canceled)

Re Claim 12. (Currently amended) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 1, where Huang discloses the differently amended matter reciting; “determine, based on whether a neighboring block of a current block of video data is predicted using a four-parameter affine motion model defined by two motion vectors or using a six-parameter affine motion model defined by three motion vectors,” (Huang: Par.0008, based on neighboring coded blocks and mode is implicitly derived according to the coding mode selection of reference blocks of current block being derived as in Par.[0019],[0020], [0021], are derived or inferred without signaling), hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 13. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 2, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 14. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 3, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 15. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 4, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 16. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 5, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 20. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 9, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 21. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 10, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 22. (Original) Liu, Huang and Wiegand disclose, the device of claim 12, further comprising at least one of: 
Liu teaches about, a display configured to display the reconstructed video data; or a camera configured to capture the video data (a camera capturing the video data, Par.[0004], [0016], wherein it would be obvious that a display is implicitly made part of the decoding apparatus by which its functions are directly connected for the user’s benefit).  

Re Claim 23. (Original) Liu, Huang and Wiegand disclose, the device of claim 22, 
Liu teaches about, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (camera at Par.[0004], [0016]).  

Re Claim 24. (Currently amended) This claim represents the computer-readable storage medium (non-transitory defined in specification at Par.0050, 0053, 0191, 0192) storing instructions that, when executed, cause one or more processors of a video encoder or decoder execute via the processing unit the video data of each and every limiting step and in the same order as in claim 1, where the supplementary amended limitation reciting;” determine, based on inter prediction direction information for a current block of video data of a current picture of video data, “ is taught by Liu (applying directional intra-prediction mode where one reference block is used in uni-prediction or two reference blocks in bi-prediction, in coding the current block, Par.[0004],[0005], and accordingly applying the affine motion models of four or six parameter models Par.[0012]-[0014] per the inter-prediction direction information), with further Huang teaching the same (the prediction method where the motion vector MV_cur, is derived by bilinear model e.g., based on the inter-prediction direction information, Abstract, Par.[0006] where the affine model of Par.[0007] is being derived implicitly at decoder, Par.[0008] partially cited below;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, where the inter-prediction direction information is represented by the bilinear motion model having the model parameters be derived e.g., not signaled, from the neighboring coded blocks of the current block, Par.[0020] partially cited below;

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and where the affine four or six parameters are also derived from the neighboring blocks Par.[0021] and Par.[0023]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
) hence it is rejected over the same evidentiary premises, mutatis mutandis.

6.	Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Huang and Wiegand in view of HUAWEI TECHNOLOGIES: (hereinafter HUAWEI); “Affine transform prediction for next generation video coding", ITU-T SGI6 MEETING; 12-10-2015 -23-10-2015; GENEVA, no. T13-SQ16-C-1018, 29 September 2015 (2015-09-29), XPO30100743.

Re Claim 6. (Original) Liu, Huang and Wiegand disclose, the method of claim 1, but they do not expressly teach about the method, further comprising: 
Huawei teaches about, responsive to determining to perform motion compensation for the current block of video data using a four-parameter affine motion model defined by two motion vectors, determining, by the one or more processors, whether to represent the affine motion model of the current block using a top-left motion vector and a top-right motion vector, or to represent the affine motion model of the current block using the top-left motion vector and a bottom-left motion vector (using the two motion vectors located at top-left motion vector and a top-right motion vector, per Ch.2.1, Fig.2 at Pg.2).  
	The ordinary skilled in the art would have found obvious prior to the effective filing date of the invention to combine Liu, Huang and Wiegand teachings of using affine transform to the video prediction within a decoding method and apparatus, and to further be incentivized to search for details in MVC processing and signaling, thus deeming the claim predictable. 

Re Claim 7. (Original) Liu, Huang, Wiegand and Huawei disclose, the method of claim 6, 
wherein determining whether to represent the affine motion model of the current block using the top-left motion vector and the top-right motion vector, or to represent the affine motion model of the current block using the top-left motion vector and the bottom-left motion vector comprises (see HUAWEI teachings at claim 6): 
Huang teaches about using the affine transform at different resolution ratios of the block’s respective size, determining, based on a ratio of a width of the current block to a height of the current block, whether to represent the affine motion model of the current block using a top-left motion vector and a top-right motion vector, or to represent the affine motion model of the current block using the top-left motion vector and a bottom-left motion vector (the affine motion vector model is determining the motion-model function according to the block size e.g., ratio, 4x4, 8x8, or 16x16 Par.[0010] or for asymmetric ratios, Par.[0008]).  

Re Claim 8. (Original) Liu, Huang, Wiegand and Huawei disclose, the method of claim 7, 
wherein determining whether to represent the affine motion model of the current block using the top-left motion vector and the top-right motion vector, or to represent the affine motion model of the current block using the top-left motion vector and the bottom-left motion vector comprises (see Huawei at claim 6): 
Huang teaches about, determining, where the width of the current block is larger than the height of the current block, to represent the affine motion model of the current block using the top- left motion vector and the top-right motion vector (determining the affine model e.g., for various asymmetric block shapes 2NxN as width/height ratio being larger Par.[0008]); and  1414-255US02Qualcomm Ref. No. 163472C152 
determining, where the height of the current block is larger than the width of the current block, to represent the affine motion model of the current block using the top- left motion vector and the bottom-left motion vector (determining the affine model e.g., for various asymmetric block shapes Nx2N as height/width ratio being larger Par.[0008]).

Re Claim 17. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 6, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 18. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 7, hence it is rejected over the same evidentiary premises, mutatis mutandis.

Re Claim 19. (Original) This claim represents the device for decoding a block of video data implementing each and every limiting step in the same order as in claim 8, hence it is rejected over the same evidentiary premises, mutatis mutandis.
Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/